DETAILED ACTION
This is the final office action on the merits in response to the application filed on 03/09/2021.
Claims 1-20 are pending and have been examined.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Rejection under 35 USC § 112:
112 rejection regarding claim 7 and 17 have been withdrawn based on the amendment.
Rejection under 35 USC § 101:
The applicant asserts that the claim does not recite an abstract idea because it improve the technology by sparing the effort for the user to creating digital wallet and login digital wallet to add payment card. The examiner respectfully disagrees. The claim recites merely a process of receiving payment information, creating a user wallet account or adding payment information to the account, and facilitating the payment process using the payment information, which is a commercial or legal interaction and therefore falls under certain methods of organizing human activity. Even with the amendment, changing the order of adding payment information and facilitating payment process does not amount the claim to significantly more than the abstract idea. Therefore, 101 rejection is retained and made final.
Rejection under 35 USC § 103:
Regarding claim 1, 13 and 19, the applicant asserts that Laracey does not teach the amendment of “subsequent to the payment card being added to the digital wallet account, facilitating…. processing of payment”, the examiner respectfully disagrees. As disclosed by Laracey, the system prompted the user to create digital wallet prior to the transaction. (In some embodiments, at 204, either before or after a payment device is presented, the user is prompted (e.g., prior to or in conjunction with the purchase transaction) to consent to transmitting some or all of the information to the wallet server (e.g., by being prompted by a clerk at the merchant location, or by accepting terms and conditions on a display screen associated with the point of sale device, or the like). See Para. 0039). Therefore, the transaction of Laracey can be perform either before or after setting up digital wallet. In addition, Laracey teaches both “payment card being added to the digital wallet account” and “facilitating processing of transaction based on the payment card information”. Even if Laracey does not explicitly teach that the facilitating is performed subsequent to the payment card being added to the digital wallet account, in arguendo, it would have been obvious to one of ordinary skill in the art to facilitate processing before or subsequent to the card being added to the digital wallet. It would have been obvious to try any one of these finite timing aspects, each of which had a reasonable expectation of success.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-4, 7–15, and 17–20 are rejected under 35 U.S.C. §101 because the claimed invention is directed to judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) with no practical application and without significantly more. 

When considering subject matter eligibility under 35 U.S.C. §101, it must be determined whether the claim is directed to one of the four statutory categories of invention (i.e. process, machine, manufacture, or composition of matter). If the claim does fall within one of the statutory categories, it must then be determined whether the claim is directed to a judicial exception (i.e. law of nature, natural phenomenon, and abstract idea), and if so, it must additionally be determined whether the claim is a patent-eligible application of the exception. If an abstract idea is present in the claim, any element or combination of elements in the claim must be sufficient to ensure that the claim amounts to significantly more than the abstract idea itself. Alice Corporation Pty. Ltd. V. CLS Bank International, et al., 573 U.S. ___ (2014).  

Claims 1-20 describe methods and claims 18-20 describe a system. Hence, the claimed invention is initially directed towards one of the four statutory categories under 35 U.S.C. §101. 
According to the 2019 Revised Patent Subject Matter Eligibility Guidance, Step 2A-Prong one of the §101 analysis is to determine whether the claim recites an abstract idea, laws of nature, or natural phenomena. Claim 1 recites a process for receiving payment information related to a transaction, creating an account or adding information to the account, and facilitating payment for the transaction, which falls within the certain methods of organizing human activity grouping of abstract ideas. The limitations that set forth an abstract idea are: a computer-implemented method, comprising: receiving, by a server system of a payment network, payment card information provided by a user to an online merchant in relation to online purchase transaction, the payment card information associated with consent from the user to add a corresponding payment card to a digital wallet account; determining whether a record of the digital wallet account for the user exist at the server; if no record of the digital wallet account for the user exists at the server system, creating the digital wallet account for the user and adding the payment card to the digital wallet account; if a record of the digital wallet account for the user exists at the server system, the payment card adding to the digital wallet account using the payment card information; and subsequent to the payment card being added to the digital wallet account, facilitating, by the server system, processing of payment for the online purchase transaction based on the payment card information associated with the payment card. The claim recites receiving user and payment information and facilitating a transaction. The bolded portions in the limitations above recite a plan or scheme for receiving payment information, creating a user wallet account or adding payment information to the account, and facilitating the payment process, which is a commercial or legal interaction and therefore falls under certain methods of organizing human activity. Accordingly, the claim recites an abstract idea.
The examiner has considered claim 13 as reciting substantially similar elements to claim 1 with the additional recitation of a server system associated with a payment network, the server system comprising: a database configured to store digital wallet accounts for a plurality of users, each digital wallet account comprising information related to one or more payment cards associated with a respective user, each payment card from among the one or more payment cards capable of facilitating at least one financial transaction; and a computer system in operative communication with the database, the computer system comprising: a communication interface configured to receive payment card information provided by a user to an online merchant in relation to online purchase transaction, the payment card information associated with consent from the user to add a corresponding payment card to a digital wallet account; and a processor in operative communication with the communication interface […]. As such, claim 13 also recites an abstract idea falling under certain methods of organizing human activity.
a computer-implemented method comprising: receiving, by a processor, personal contact information related to a user from an online merchant, the user engaged in an online purchase transaction with the online merchant; using the personal contact information, determining by the processor, if a record of the digital wallet account for the user exists in a database; receiving, by the processor, payment card information provided by the user to the online merchant in relation to the online purchase transaction, the payment card information associated with consent from the user to add a corresponding payment card to the digital wallet account; creating the digital wallet account for the user by the processor if no record of the digital wallet account for the user exists in the database; facilitating, by the processor, user activation of the digital wallet account using the personal contact information; and subsequent to activation of the digital wallet account, adding the payment card to the digital wallet account by the processor upon successful user authentication, the payment card added to the digital wallet account using the payment card information, wherein processing of payment for the online purchase transaction is performed based on the payment card information associated with the payment card.  
Additionally, dependent claims 5-6, 8-12, 14, 16, and 20 further recite the same receiving user and payment information, creating a user wallet account or adding information to the account, and facilitating a transaction features as claims 1, 13, and 19 and therefore the claim recites the same abstract idea.

Step 2A-Prong two of the §101 analysis is to determine whether the claim elements, when viewed individually as an ordered combination, contain an inventive concept sufficient to integrate the claimed abstract idea into a practical application. The claim elements in addition to the abstract idea are: a server system; a computer system; a processor; an online merchant; an online transaction; a digital wallet a system agnostic widget. The server system, computer system are recited at a high level of generality, and comprise a processor, a database, and a communication interface to perform the generic computer functions of receiving, storing, and processing user and transaction information. The specification discloses, “The server system 202 includes the computer system 204 and the database 206. […] The computer system 204 includes a processor 302 for executing instructions. Instructions may be stored in, for example, but not limited to, a memory 304. Processor 302 may include one or more processing units (e.g., in a multi-core configuration). The processor 302 is operatively coupled to a communication interface 306 such that computer system 204 is capable of communicating with a remote device such as an electronic device 208” (Paragraphs [0046]-[0053]). Additionally, the specification discloses in [0097][00100], “The disclosed methods 1000 and 1100 or one or more operations of the methods 1000 and 1100 may be implemented using software including computer- executable instructions stored on one or more computer-readable media (e.g., non- transitory computer-readable media, such as one or more optical media discs, volatile memory components (e.g., DRAM or SRAM), or nonvolatile memory or storage components (e.g., hard drives or solid-state nonvolatile memory components, such as Flash memory components) and executed on a computer (e.g., any suitable computer, such as a laptop computer, net book, Web book, tablet computing device, smart phone, or other mobile computing device). Such 
The mere nominal recitation of generic computers performing generic computer functions of receiving user and payment information, creating or adding a user account, and facilitating a payment transaction, alone, does not take the claim out of the methods of organizing human activity and does not amount to significantly more than the abstract idea. The additional elements of an online merchant, an online transaction, or a digital wallet’ are merely applying the abstract idea of simply receiving, creating, and storing user account information associated with a transaction, in a technological environment that is recited at a high level of generality. Thus, there is no impact on the abstract idea itself because it is implemented through the additional elements of the online merchant, online transaction, and digital wallet as no features are being applied to the abstract idea to make it integrated into the practical application.
The additional claim elements, when viewed individually as an ordered combination, recite the abstract idea with mere instructions to implement it in a particular technological environment that includes generic hardware. MPEP 2106.05(h).
This judicial exception is not integrated into a practical application because the claim does not improve the functioning of any computerized device nor improves another technology or technical process, or provide meaningful limitations beyond generally linking an abstract idea to a particular technological environment or mere instructions to implement an abstract idea See MPEP 2106.05. Accordingly, alone and in combination, these additional elements do not integrate the abstract idea into a practical application. 

Step 2B of the §101 analysis is to determine whether the claim elements, when viewed individually and as an ordered combination, contain “an inventive concept sufficient to transform the claimed abstract idea into a patent-eligible application.” Alice, 134 S. Ct. at 2357. The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed with respect to step 2A, using additional elements to perform the generic computer functions noted above amount to no more than mere instructions to apply the abstract idea using a generic computer component and thus, cannot provide an inventive concept. The claims are ineligible.
	
With respect to dependent claims 2-4, 9-10, 14-15, 18, and 20 the claims recite receiving information associated with a user and payment, determining if a user’s digital wallet account exists, authenticating the user, and processing the transaction. Therefore, the claims merely elaborate on the abstract idea without further reciting additional elements for consideration under step 2A or 2B.

With respect to dependent claims 7-8, 11 and 17, the claims recite displaying payment card information associated with the user’s digital wallet account in a masked format and providing the payment card information if not displayed among at least one payment card associated with the digital wallet account. Thus, the claims merely elaborate on the abstract idea of receiving information associated with a user and displaying the information in a masked format, without further reciting significantly more to the exception. When viewed individually as an ordered combination, additional elements are using a generic computer as a tool to perform the abstract idea and to apply the judicial exception to a particular technological environment.

With respect to claims 5-6 and 16, the claims recite provisioning a password-reset link to the user by using personal contact information where the password-reset link is configured to facilitate activation of the created digital wallet account. The claim recites the same abstract idea as set forth in claims 1-2, 4, and 13-15. The additional elements of the claim include a password-reset link using the personal contact information, facilitating activation of the digital wallet, and further authenticating the user subsequent to the activation through the password-reset link. The examiner finds that the ordered combination of providing a password-reset link that uses personal contact information and facilitates activation of the created digital wallet account goes beyond generally linking the exception to a technological environment. Thus, the claim elements are applying the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort. Accordingly, the Examiner finds claims 5–6 and 16 are eligible.



With respect to claim 12, the claim recites provisioning full primary account number associated with the payment card to the online merchant […] wherein the full PAN is provided to the online merchant to facilitate authorization of the subsequent online purchase transaction by the online merchant. The claim further elaborates on the abstract idea. The additional claim elements, when viewed individually as an ordered combination, are merely instructions to apply the information in a particular technological environment.


Dependent claims 2-4, 7–12, 14-15, 17–18, and 20 merely recite information that is used to carry out the abstract idea identified in the independent claims, and therefore only serve to further limit the abstract idea of claims 1, 13, and 19. The dependent claims inherit all of the limitations and deficiencies of the independent claims without curing them and thus are directed to the same abstract ideas identified for the independent claims. These steps are consistent with the types of ideas found to be methods of organizing human activity. 
Further, viewing the claim limitations as an ordered combination does not add anything further than looking at the claim limitations individually. When viewed, either individually or as an ordered combination, the additional claim limitations do not amount to a claim that, as a whole, is significantly more than the abstract idea of simply receiving user and payment information, creating or adding a user account, and facilitating a payment transaction. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-4, 7-10, 13-15, and 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Laracey (US 20130317928 A1) in view of Brickell et al. (US 20160125396 A1; hereinafter “Brickell”).

Regarding claim 1, Laracey teaches a computer-implemented method, comprising: receiving, by a server system of a payment network, payment card information provided by a user to an online merchant in relation to online purchase transaction, the payment card information associated with consent from the user to add a corresponding payment card to a digital wallet account ([0011][0019] digital wallets are created, at least in part, on information obtained from payment transactions conducted by users. For example, in some embodiments, a seed data record [i.e. payment card information] in a digital wallet system may be created for a user based on information obtained during a payment transaction conducted by that user; Fig. 5 "to create a mobile wallet or add this payment card to your existing wallet, simply enter your mobile phone number and press accept"; [0018] In the illustrative example, the customer may later wish to add his credit card to his previously created digital wallet. Pursuant to some embodiments, additional payment cards can easily be added when the customer uses the additional payment card);
determining whether a record of the digital wallet account for the user exists at the server system (At 206, the wallet enrollment system 114 receives the information and creates a seed record in a wallet database on behalf of the user. In some embodiments, a seed record may be created for an existing user, where the seed record may be associated with an existing digital wallet associated with a current user, and the seed record includes payment account information for a new payment account to be associated with the user. For example, a user who has already established an existing digital wallet with payment account details for a Visa.RTM. credit card, and who is conducting a purchase transaction using a MasterCard.RTM. debit card may have details of the MasterCard debit card added as a seed record associated with his existing digital wallet account. In this manner, embodiments allow users to easily, securely and accurately add payment account details to their digital wallet. [0040]). Laracey inherently teaches determining the existence of user account.
if no record of the digital wallet account for the user exists at the server system, creating the digital wallet account for the user and adding the payment card to the digital wallet account , and 
if a record of the digital wallet account for the user exists at the server system, adding the payment card to the digital wallet account using the payment card information (Fig. 5; [0018] In the illustrative example, the customer may later wish to add his credit card to his previously created digital wallet. The contact information may then be used to identify the existing digital wallet and information associated with the new payment card may be associated with the existing digital wallet of the customer; [0031] If the customer did previously have a digital wallet provisioned, this information from the wallet request message is used by the wallet enrollment system 114 to update an existing digital wallet of the customer (by adding the new payment card to the existing digital wallet of the customer); and
subsequent to the payment card being added to the digital wallet account, facilitating, by the server system, processing of payment for the […] transaction based on the payment card information associated with the payment card ([0029] In some embodiments, at 204, either before or after a payment device is presented, the user is prompted (e.g., prior to or in conjunction with the purchase .
However, Laracey does not expressly teach an online merchant in relation to online purchase transaction.
Brickell teaches an online merchant in relation to online purchase transaction ([0040] In an example embodiment, when the user 101 initiates a digital wallet transaction with the merchant system 150 on the merchant system website 157, the digital wallet application 115 displays a request for the user 101 to select payment information from the user's 101 digital wallet account to use in the transaction. [...] In an example embodiment, in response to receiving a user 101 selection of the payment card device 120 for use in the transaction, the digital wallet application 115 communicates the user 101 selection of the payment card device 120 to the payment processing system 130).
Accordingly, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of processing a purchase transaction between a user and a merchant receiving payment card information which is added to an existing or a newly created digital wallet, as disclosed by Laracey, to incorporate the teachings of an online purchase transaction with an online merchant, as disclosed by Brickell. The motivation to do so is to allow the user to securely make purchases online and access their digital wallet and cards through the online merchant, thereby enhancing the user’s experience. 

Regarding claims 2 and 14, the combination of Laracey in view of Brickell teaches the limitations of claims 1 and 13. Laracey further discloses receiving, by the server system, personal contact information related to the user from the online merchant, the personal contact information provided by the user prior to the receiving of the payment card information ([0011] In some embodiments, payment details and user information obtained during the purchase transaction may be transmitted to a wallet enrollment system for use in creating a seed data record in a digital wallet system; [0016][0017] the customer permission or acceptance includes the receipt of a contact method for the customer, such as, for example, a mobile telephone number, an email address or the like [...] The provisioning of the digital wallet includes associating the received payment card data with the customer's digital wallet. [...] embodiments allow customers to easily register or associate payment card information with a wallet; [0029] the merchant system 106 also transmits ( or causes the transmission of) payment card information and cardholder contact information (such as a mobile phone number, an email address, or the like)); and
determining, by the server system, of whether the record of the digital wallet account for the user exists at the server system based on the personal contact information ([0018] The contact information may then be used to identify the existing digital wallet and information associated with the new payment card may be associated with the existing digital wallet of the customer; [0027] ask the user for their mobile phone number and/or email address to complete the transaction. In other embodiments, this request may appear on a customer facing display device (such as shown in FIG. 5) or in an electronic shopping cart, and the user may enter this information).  

Regarding claim 3, the combination of Laracey in view of Brickell teaches the limitations of claim 2 above. Laracey further discloses wherein the personal contact information comprises at least one of an electronic mail (Email) address, a phone number and a shipping address associated with the user ([0019] the contact method provided by the customer may be used to communicate information to the customer to obtain the additional information required to complete the record; [0029] the merchant system 106 also transmits (or causes the transmission of) payment card information and cardholder contact information (such as a mobile phone number, an email address, or the like)).  

Regarding claims 4 and 15, the combination of Laracey in view of Brickell teaches the limitations of claims 2 and 14 above. Laracey further discloses wherein the personal contact information is used by the server system to create the digital wallet account for the user if no record of the digital wallet account exists for the user at the server system ([0016] the customer permission or acceptance includes the receipt of a contact method for the customer, such as, for example, a mobile telephone number, an email address or the like; [0018] The contact information may then be used to identify the existing digital wallet and information associated with the new payment card may be associated with the existing digital wallet of the customer.).

Regarding claim 7 and 17, the combination of Laracey in view of Brickell teaches the limitations of claim 1. Brickell further teaches providing, by the server system, at least one payment card number associated with the digital wallet account if the record of the digital wallet account for the user exists at the server system (Fig. 9; [0131][0133]; [0040] In an example embodiment, when the user 101 initiates a digital wallet transaction with the merchant system 150 on the merchant system website 157, the digital wallet application 115 displays a request for the user 101 to select payment information from the user's 101 digital wallet account to use in the transaction; [0043] In example embodiment, the user interface .

Regarding claim 8, the combination of Laracey in view of Brickell teaches the limitations of claim 7 above. Laracey further discloses wherein the user provides the payment card information for the payment card […] ([0018]; [0016][0028] the customer chooses to pay with their card [i.e. providing the card]; data from the payment card are used to establish an authorization request to submit to a payment network for processing of the transaction).
Brickell further teaches (in italics) wherein the user provides the payment card information for the payment card if a payment card number of the payment card chosen for the online purchase transaction by the user is not displayed among the at least one payment card number associated with the digital wallet account ([0041][0042] the digital wallet application 115 may communicate user 101 interactions with the digital wallet application 115 via the user interface 116 to the payment processing system 130, such as a user 101 selection of an option to add a payment card device 120 [i.e. not displayed for selection] or a user 101 selection of payment card information for use in a transaction with the merchant system 150). 

Regarding claim 9, the combination of Laracey in view of Brickell teaches the limitations of claim 8 above. Laracey further discloses causing, by the server system, authentication of the user to facilitate addition of the payment card to the digital wallet account ([0021][0022] customer create account authentication credentials that may include username, email address, password, PIN, and other 

Regarding claim 10, the combination of Laracey in view of Brickell teaches the limitations of claim 9 above. Laracey further discloses wherein the online merchant is configured to perform authorization of the online purchase transaction subsequent to the successful authentication of the user, and wherein the authorization is performed using the payment card information associated with the payment card ([0028] the merchant system 106 generates and transmits a payment authorization request including the data read from the payment card 102 as well as transaction details associated with the purchase transaction conducted between the cardholder and the merchant).

Regarding claim 13, Laracey teaches a server system associated with a payment network, the server system comprising: a database configured to store digital wallet accounts for a plurality of users, each digital wallet account comprising information related to one or more payment cards associated with a respective user, each payment card from among the one or more payment cards capable of facilitating at least one financial transaction (Fig. 2; [0019][0040] wallet database); and
 a computer system in operative communication with the database, the computer system comprising: a communication interface configured to receive payment card information provided by a user to an online merchant in relation to online purchase transaction ([0029][0036]; [0038] a wallet enrollment system 114 (or other device operated to perform the processing of FIG. 2) receives transaction data from a payment transaction involving a user and , the payment card information associated with consent from the user to add a corresponding payment card to a digital wallet account ([0014][0018]Fig. 5; Fig. 5; To create a mobile wallet or add this payment card to your existing wallet, simply enter your mobile phone number and press accept; the customer may later wish to add his credit card to his previously created digital wallet. Pursuant to some embodiments, additional payment cards can easily be added when the customer uses the additional payment card); and
 a processor in operative communication with the communication interface, the processor configured to ([0017][0030]): perform one of: create the digital wallet account for the user if no record of the digital wallet account for the user exists at the server system and add the payment card to the digital wallet account created for the user ([0017][0019] In situations where the customer does not currently have a digital wallet, the wallet enrollment system provisions or creates a digital wallet on behalf of the customer. The provisioning of the digital wallet includes associating the received payment card data with the customer's digital wallet. [...] when a payment card is added to a new (or existing) digital wallet, the payment card record in the wallet is considered to be a "seed" or partial record; [0022] the valid digital wallet can be accessed by any number of alternative payment mechanisms or applications including ecommerce payments; Fig. 5; to create a mobile wallet account or add this payment card to your existing wallet, simply enter your mobile phone number and press accept), and 
add the payment card to the digital wallet account if a record of the digital wallet account for the user exists at the server system, the payment card added to the digital wallet account using the payment card information (Fig. 5; [0018] The customer may later wish to add his credit card to his previously created digital wallet. The contact information may then be used to identify the existing digital wallet and information associated with the new payment card may be associated with the existing digital wallet of the customer; [0031] If the customer did previously have a digital wallet provisioned, this information from the wallet request message is used by the wallet enrollment system ; and
 facilitate processing of payment for the online purchase transaction based on the payment card information associated with the payment card ([0016][0028] the customer chooses to pay with their card; data from the payment card are used to establish an authorization request to submit to a payment network for processing of the transaction; [0014] the embodiments of the present invention relate to enrolling in/creating a digital/mobile wallet account that can be used on a mobile device or any other network such as the internet to conduct financial transactions in a variety of contexts including ecommerce sites).  
However, Laracey does not expressly teach an online merchant in relation to online purchase transaction.
Brickell teaches an online merchant in relation to online purchase transaction ([0040] In an example embodiment, when the user 101 initiates a digital wallet transaction with the merchant system 150 on the merchant system website 157, the digital wallet application 115 displays a request for the user 101 to select payment information from the user's 101 digital wallet account to use in the transaction. [...] In an example embodiment, in response to receiving a user 101 selection of the payment card device 120 for use in the transaction, the digital wallet application 115 communicates the user 101 selection of the payment card device 120 to the payment processing system 130).
Accordingly, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of processing a purchase transaction between a user and a merchant receiving payment card information which is added to an existing or a newly created digital wallet, as disclosed by Laracey, to incorporate the teachings of an online purchase transaction with an online merchant, as disclosed by Brickell. 

Regarding claim 18, the combination of Laracey in view of Brickell teaches the limitations of claim 13. Laracey further discloses ([0021][0022] customer create account authentication credentials that may include username, email address, password, PIN, and other identifying information to authenticate access to the digital wallet; [0027] In other embodiments, the prompt to enroll the card may appear in an online shopping cart. The user may agree to enroll the payment card 102 in a digital wallet (and/or to create a new digital wallet with the payment card information) by either replying verbally to the clerk or selecting "yes" (or other affirmative choice) on a display; [0028] the merchant system 106 generates and transmits a payment authorization request including the data read from the payment card 102 as well as transaction details associated with the purchase transaction conducted between the cardholder and the merchant).
Claim 18 recites a further limitation describing what the online merchant is performing and configured to perform, which is not under the scope of the server system. The limitation is not pertinent to the claimed server system and thus appears to be outside of the scope.

Claims 5-6, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Laracey in view of Brickell, as applied to claims 4 and 15 above, and further in view of Purves (US 20170032361 A1; hereinafter “Purves”), and further in view of Nambiar et al. (US 20020128977 A1; hereinafter “Nambiar”).

Regarding claim 5, the combination of Laracey in view of Brickell teaches the limitations of claim 4. Laracey further discloses […] the personal contact information of the user […] ([0019] the contact method provided by the customer may be used to communicate information to the customer to obtain .
However, Laracey in view of Brickell does not teach (in italics) providing, by the server system, a password-reset link to the user by using the personal contact information of the user, the password-reset link configured to facilitate activation of the created digital wallet account.
Purves teaches (in italics) provisioning, by the server system, a password-reset link to the user by using the personal contact information of the user, the password-reset link configured to facilitate activation of the created digital wallet account ([0047][0048] If the user does not recall the account even with the account indication, the user may be able to select the "forgot" button to receive a link to reset an account password).
Accordingly, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of receiving the user’s personal contact information for the digital wallet account and notifying the user to complete enrollment through a link, as disclosed by Laracey in view of Brickell, to incorporate the teachings of a password reset link, as disclosed by Purves. The motivation to do so is to increase the security of the enrollment process through secure access to the digital wallet, and thereby enhance the user’s experience.
However, Laracey in view of Brickell and Purves does not expressly teach […] activation of the created digital wallet account.
activation of the created digital wallet account (Fig. 5, authentication and activation for access to wallet though the host system in a secure manner; host system secure pay).
Accordingly, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of receiving the user’s personal contact information for the digital wallet account and notifying the user to complete enrollment through a link, as disclosed by Laracey in view of Brickell and Purves, to incorporate the teachings of activation of the digital wallet account, as disclosed by Nambiar. The motivation to do so is to enhance the security and access to the digital wallet through receiving personal user information for activation, and thereby enhancing the security of the transaction (Nambiar [0005][0007]).

Regarding claim 6, the combination of Laracey in view of Brickell, Purves, and Nambiar teaches the limitations of claim 5 above. Laracey further discloses causing, by the server system, authentication of the user subsequent to […] the created digital wallet account to facilitate addition of the payment card to the digital wallet account, wherein the payment card is added to the digital wallet account using the payment card information ([0020] once the initial account setup is completed, the wallet enrollment system sends an email, text, or otherwise notifies the user that an account has been created in their name. This notification includes a link button, etc for completing the enrollment process; [0021][0022] customer create account authentication credentials that may include username, email address, password, PIN, and other identifying information to authenticate access to the digital wallet; [0018][0031] the customer may wish to add his credit card to the digital wallet; additional payment cards can easily be added when the customer uses the payment card).
activation of the created digital wallet account (Fig. 5, [0044]; user’s shopping window; authentication and activation for access to wallet though the host system in a secure manner; host system secure pay). The motivation for combining the teachings of Laracey in view of Brickell, Purves, and Nambiar are the same as set forth with respect to claim 5 above.

Regarding claim 16, the combination of Laracey in view of Brickell teaches the limitations of claim 15. Laracey further discloses wherein the processor is further configured to: […] using the personal contact information of the user […] ([0019] the contact method provided by the customer may be used to communicate information to the customer to obtain the additional information required to complete the record. Once the initial account setup is completed, the wallet enrollment system sends an email, text message or otherwise notifies the user that an account has been created in their name. This notification includes a link, button or other means of navigating to an application or website for completing the enrollment process).
cause authentication of the user subsequent to […] the created digital wallet account to facilitate addition of the payment card to the digital wallet account (([0020] once the initial account setup is completed, the wallet enrollment system sends an email, text, or otherwise notifies the user that an account has been created in their name. This notification includes a link button, etc for completing the enrollment process; [0021][0022] customer create account authentication credentials that may include username, email address, password, PIN, and other identifying information to authenticate access to the digital wallet; [0018][0031] the customer may wish to add his credit card to the digital wallet; additional payment cards can easily be added when the customer uses the payment card).
italics) providing, by the server system, a password-reset link to the user by using the personal contact information of the user, the password-reset link configured to facilitate activation of the created digital wallet account.
Purves teaches (in italics) providing a password-reset link to the user by using the personal contact information of the user, the password-reset link configured to facilitate activation of the created digital wallet account ([0047][0048] If the user does not recall the account even with the account indication, the user may be able to select the "forgot" button to receive a link to reset an account password).
Accordingly, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of receiving the user’s personal contact information for the digital wallet account and notifying the user to complete enrollment through a link, as disclosed by Laracey in view of Brickell, to incorporate the teachings of a password reset link, as disclosed by Purves. The motivation to do so is to increase the security of the enrollment process through secure access to the digital wallet, and thereby enhance the user’s experience.
However, Laracey in view of Brickell and Purves does not expressly teach […] activation of the created digital wallet account.
Nambiar teaches […] activation of the created digital wallet account (Fig. 5, authentication and activation for access to wallet though the host system in a secure manner; host system secure pay).
Accordingly, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of receiving the user’s personal .

Claims 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Laracey in view of Brickell, as applied to claims 1 and 13 above, and further in view of Li et al. (US 20190392417 A1; hereinafter “Li”).
Regarding claim 11, the combination of Laracey in view of Brickell teaches the limitations of claim 1. Brickell further teaches causing, by the server system […] selection of a digital wallet payment option by the user during checkout for a subsequent online purchase transaction ([0136] In certain other example embodiments, wherein the user conducts an online transaction, the user 101, to select an option to check out with the digital wallet account, actuates a user interface 111 object to select an option to checkout on the website 157. In an example embodiment, the merchant system website 157 displays one or more options for checkout. In this example embodiment, the merchant system website 157 may display an option for the user 101 to check out using the digital wallet account associated with the payment processing system 130).
However, Laracey in view of Brickell does not teach […] display of payment card number of the payment card in a masked format to the user […].
Li teaches […] display of payment card number of the payment card in a masked format to the user […] (Fig. 1; masked format of payment card number displayed in the wallet to the user for selection of a payment card).


Regarding claim 12, the combination of Laracey in view of Brickell in view of Li teaches the limitations of claim 11 above. Laracey further discloses further comprising: providing, by the server system, full primary account number (PAN) associated with the payment card to the online merchant subsequent to the selection of the payment card for the subsequent online purchase transaction ([0017] The provisioning of the digital wallet includes associating the received payment card data with the customer's digital wallet. In some embodiments the actual payment account information (such as the primary account number or "PAN" and other sensitive information) is stored in a secure manner and associated with the digital wallet).
Brickell further teaches wherein the full PAN is provided to the online merchant to facilitate authorization of the subsequent online purchase transaction by the online merchant ([0057] An example token comprises a virtual credit number that the issuer system 140 associates with the actual financial account number of the user 101. In an example embodiment, the issuer system 140 receives a transaction authorization request, the token, and a user computing device 110 identifier from the payment processing system 130 in .

Claims 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Laracey in view of Brickell and further in view of Nambiar.

Regarding claim 19, Laracey teaches a computer-implemented method comprising: receiving, by a processor, personal contact information related to a user from an online merchant ([0011] In some embodiments, payment details and user information obtained during the purchase transaction [i.e. by the user from the merchant] may be transmitted to a wallet enrollment system for use in creating a seed data record in a digital wallet system; [0016][0017] contact method for the customer, such as, for example, a mobile telephone number, an email address or the like; [0029] the merchant system 106 also transmits ( or causes the transmission of) payment card information and cardholder contact information (such as a mobile phone number, an email address, or the like)), 
using the personal contact information, determining by the processor, if a record of the digital wallet account for the user exists in a database ([0018] when prompted whether the card should be added to a digital wallet, the customer may consent and enter contact information that is previously associated with the existing digital wallet. The contact information may then be used to identify the existing digital wallet and information associated with the new payment card may be associated with the existing digital wallet of the customer; [0021][0022] account authentication credentials that may include username, email address, password, PIN, and other identifying information to authenticate access to the digital wallet);
receiving, by the processor, payment card information provided by the user to the […] merchant in relation to the […] purchase transaction, the payment card information associated with consent from the user to add a corresponding payment card to the digital wallet account ([0011][0019] digital wallets are created, at least in part, on information obtained from payment transactions conducted by users. For example, in some embodiments, a seed data record [i.e. payment card information] in a digital wallet system may be created for a user based on information obtained during a payment transaction conducted by that user; Fig. 5 "to create a mobile wallet or add this payment card to your existing wallet, simply enter your mobile phone number and press accept"; [0018] In the illustrative example, the customer may later wish to add his credit card to his previously created digital wallet. Pursuant to some embodiments, additional payment cards can easily be added when the customer uses the additional payment card);
creating the digital wallet account for the user by the processor if no record of the digital wallet account for the user exists in the database ([0017][0019] In situations where the customer does not currently have a digital wallet, the wallet enrollment system provisions or creates a digital wallet on behalf of the customer. The provisioning of the digital wallet includes associating the received payment card data with the customer's digital wallet. [...] when a payment card is added to a new (or existing) digital wallet, the payment card record in the wallet is considered to be a "seed" or partial record; [0022] the valid digital wallet can be accessed by any number of alternative payment mechanisms or applications including ecommerce payments; Fig. 5; to create a mobile wallet account or add this payment card to your existing wallet, simply enter your mobile phone number and press accept);
facilitating, by the processor, […] using the personal contact information ([0019] the contact method provided by the customer may be used to communicate information to the customer to obtain the additional information required to complete the record. Once the initial account setup is completed, the wallet enrollment system sends an email, text message or otherwise notifies the user that an account has been created in their name. This notification includes a link, button or other means of navigating to an application or website for completing the enrollment process).
[..] adding the payment card to the digital wallet account by the processor upon successful user authentication, the payment card added to the digital wallet account using the payment card information, wherein processing of payment for the online purchase transaction is performed based on the payment card information associated with the payment card ([0020] once the initial account setup is completed, the wallet enrollment system sends an email, text, or otherwise notifies the user that an account has been created in their name. This notification includes a link button, etc for completing the enrollment process; [0021][0022] customer create account authentication credentials that may include username, email address, password, PIN, and other identifying information to authenticate access to the digital wallet; [0018][0031] the customer may wish to add his credit card to the digital wallet; additional payment cards can easily be added when the customer uses the payment card).
However, Laracey does not expressly teach an the user engaged in an online purchase transaction with the online merchant.
Brickell teaches the user engaged in an online purchase transaction with the online merchant ([0040] In an example embodiment, when the user 101 initiates a digital wallet transaction with the merchant system 150 on the merchant system website 157, the digital wallet application 115 displays a request for the user 101 to select payment information from the user's 101 digital wallet account to use in the transaction. [...] In an example embodiment, in response to receiving a user 101 selection of the payment card device 120 for use in the transaction, the digital wallet application 115 communicates the user 101 selection of the payment card device 120 to the payment processing system 130).
Accordingly, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of processing a purchase transaction between a user and a merchant receiving payment card information which is added to an existing or a newly created digital wallet, as disclosed by Laracey, to incorporate the teachings of an online purchase transaction with an online merchant, as disclosed by Brickell. 
However, Laracey in view of Brickell does not expressly teach […] activation of the digital wallet account.
Nambiar teaches […] activation of the digital wallet account (Fig. 5, [0044]; user’s shopping window; authentication and activation for access to wallet though the host system in a secure manner; host system secure pay).  
Accordingly, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of receiving the user’s personal contact information for the digital wallet account and adding a payment card, as disclosed by Laracey in view of Brickell, to incorporate the teachings of activation of the digital wallet account, as disclosed by Nambiar. The motivation to do so is to enhance the security and access to the digital wallet through receiving personal user information for activation, and thereby enhancing the security of the transaction (Nambiar [0005][0007]).

Regarding claim 20, the combination of Laracey in view of Brickell in view of Nambiar teaches the limitations of claim 19 above. Laracey further teaches adding the payment card to the digital wallet account by the processor if the record of the digital wallet account exists in the database and the digital wallet account does not comprise the payment card associated with the payment card information (Fig. 5; to create a mobile wallet account or add this payment card to your existing wallet, simply enter your mobile phone number and press accept; [0017][0019] In situations where the customer does not currently have a digital wallet, the wallet enrollment system provisions or creates a digital wallet on behalf of the customer. The provisioning of the digital wallet includes associating the received payment .
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure is cited in the Notice of References Cited (PTO-892). The additional cited art further establishes the state of the art prior to the effective filing date of the Applicant’s claimed invention.
Dean et al. (US 10255598 B1) (“Dean”) discloses:
In one embodiment, the consumer is also provided with a user interface to add additional accounts to the digital wallet 180, such as those that are not included in the consumer's credit data. For example, a credit account of a spouse or friend that is not included in the consumer's credit data may be manually added. Alternatively, in some embodiments the digital wallet 180 is configured to combine credit accounts extracted from multiple consumer's credit data (e.g., spouses) in order to provide a more comprehensive list of credit accounts for a group of individuals

Andrews et al. () (“Andrew”) discloses:
A digital wallet provider system provides an interface specification to a financial account issuer. Using the interface specification, the financial account issuer system provides 

Aabye et al. (US 10366387 B2) (“Aabye”) discloses:
Enable a digital wallet identifier to be present in communications associated with transaction data for transactions that are facilitated by a digital wallet provider. In one embodiment, a communication device of a user receives a request for payment credentials required to conduct a transaction and obtains the payment credentials. The payment credentials include a digital wallet identifier and at least some of the payment credentials are obtained from a trusted execution environment associated with the communication device. The obtained payment credentials are provided to an access device associated with a merchant. The access device is configured to initiate the transaction by generating an authorization request message including the payment credentials for onward transmission to an issuer computer.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZESHENG XIAO whose telephone number is (571)272-6627.  The examiner can normally be reached on 8:30-5 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick McAtee can be reached on (571) 272-7575.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 





/Z.X./Examiner, Art Unit 3685                                                                                                                                                                                                        
/STEVEN S KIM/Primary Examiner, Art Unit 3685